COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-136-CV


JAMES E. PORTER                                                        APPELLANT

                                         V.

STATE BAR OF TEXAS                                                      APPELLEE


                                      ----------

          FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

             MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      On August 2, 2010, we notified appellant that the trial court clerk responsible

for preparing the record in this appeal had informed this court that arrangements

had not been made to pay for the clerk=s record as required by Texas Rule of

Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2). We stated that


      1
       See Tex. R. App. P. 47.4.
we would dismiss the appeal for want of prosecution unless appellant, within

fifteen days, made arrangements to pay for the clerk=s record and provided this

court with proof of payment.

      Because appellant has not made payment arrangements for the clerk=s

record, it is the opinion of the court that the appeal should be dismissed for want of

prosecution. Accordingly, we dismiss the appeal. See Tex. R. App. P. 37.3(b),

42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                    PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 27, 2010




                                          2